UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): June 19, 2014 COLORADO GOLDFIELDS INC. (Exact Name of Registrant as Specified in Charter) Nevada 000-51718 20-0716175 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 10920 West Alameda Avenue, Suite 201 Lakewood, CO 80226 (Address of Principal Executive Offices) (303)984-5324 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-14(c)). Item 5.01 Change in Control of Registrant. On June 19, 2014, Epic Mineral Resources, Inc., a Colorado limited corporation, acquired 361,198,924 shares of the Company’s Class B Common Stock,par value $0.001 per share (the “Shares”), from C. Stephen Guyer, CFO of the Company, for aggregate cash consideration of $10,000. The Shares represent74% of the overall voting power. Overall voting power equals the number of Class A shares times 1 vote per share, plus the number of Class B shares times 100 votes per share. Shares of Class B Common Stock are not publicly-traded. The Class B Common Stock share dividends equally with Class A Common Stock, and are defined as participating securities under US GAAP; however, they have no contractual obligation to share in losses of the Company. Each holder of Class B Common Stock is entitled to one hundred (100) votes for each share of Class B Common Stock held on all matters submitted to a vote of stockholders. Item 9.01 Financial Statements and Exhibits Exhibit No. Description Stock Purchase Agreement 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COLORADO GOLDFIELDS INC. Dated: June 25, 2014 By: /s/ C. Stephen Guyer C. Stephen Guyer Chief Financial Officer 3
